Citation Nr: 0406792	
Decision Date: 03/16/04    Archive Date: 03/30/04	

DOCKET NO.  01-06 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for residuals of a fracture of the maxilla and 
mandible.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from September 1950 to October 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO, in pertinent part, denied 
entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the maxilla and mandible.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
should further action be required.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, and 38 C.F.R. § 3.159(b), as recently amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
require remanding where VA failed to do so.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.26(a) (2003).

The Board also notes the veteran was provided with 
communications regarding the Veterans Claims Assistance Act 
of 2000 (VCAA) in April 2001 and July 2001 and again in April 
2002.  However, these communications were only marginally 
compliant with Quartuccio, supra.  

A review of the evidence of record discloses that the veteran 
was accorded a dental and oral examination by VA in April 
2001.  The examiner noted that the claims file was not 
available for review.  Examination findings included 
deformity of the mandibular bridge and loss of bone therein.  
The examiner noted that he could not determine whether the 
osseous deformity of the lower jaw in the anterior mandible 
region was due to the veteran's involvement in a vehicular 
accident in service.  

The veteran was seen by the same VA physician for another 
dental and oral examination in May 2002.  Again, for some 
reason, the claims file was not available to the examiner for 
review.  Reference was made to a full range of motion and 
full masticatory ability.  The examiner did not indicate the 
degree of displacement attributable to the fracture 
residuals.  

The fact that the April 2001 and May 2002 VA examinations 
were conducted without access to the appellant's claims file 
renders the subject examinations inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (2003). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board notes that VA examinations which fail to include a 
review of all of the veteran's medical records constitute a 
violation of the duty to assist.  Green, supra; Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  



1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC or RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The claims file must be reviewed by 
the VBA AMC to ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2003).  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should ask the veteran to 
identify all sources of treatment or 
evaluation, VA and non-VA, for residuals 
of a fracture of the maxilla and mandible 
since May 2002.  He should also identify 
any and all providers who may have 
additional relevant evidence which has 
not yet been associated with the claims 
files.  After obtaining appropriate 
authorization, any identified medical 
records not currently on file should be 
obtained.



4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
dental and oral examination of the 
veteran by an appropriate medical 
specialist for the purpose of determining 
the current nature and extent of 
impairment attributable to the residuals 
of a fracture of the mandible and 
maxilla.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

The examiner should opine as to the 
degree of impairment attributable to the 
fracture residuals.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  




In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased (compensable) evaluation for 
residuals of a fracture of the maxilla 
and mandible.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to an increased (compensable) evaluation 
for residuals of a fracture of the maxilla and mandible, and 
may result in its denial.  38 C.F.R. § 3.655 (2003); Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


